
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.24



COMPENSATION
OF
KEITH E. TROTMAN,
EXECUTIVE OFFICER


        Keith E. Trotman, an Executive Officer of Zenith National Insurance
Corp. (the "Company"), serves without an employment agreement. As such, his
employment is considered "at-will." As of February 15, 2006, his annual salary
is $450,000 and is subject to such changes as may be made from time to time in
its sole discretion by the Compensation Committee (the "Compensation Committee")
of the Board of Directors. Mr. Trotman also receives an annual automobile
allowance of $15,600.

        From time to time, the Compensation Committee may award Mr. Trotman
shares of restricted stock under the Company's restricted stock plan in its sole
discretion. He is entitled to dividends on such shares and the dividends are
required by applicable income tax regulations to be reported as additional
income so long as such shares are "unvested."

        Mr. Trotman is eligible for discretionary bonuses as may be authorized,
declared, and paid by the Compensation Committee in its sole discretion and is
also be eligible for such bonuses under the Company's Executive Officer Bonus
Plan, as may be awarded by the Compensation Committee pursuant to the terms of
such plan.

        Mr. Trotman is also eligible to participate in the Company's fringe
benefits, such as group insurance plans and the Company-sponsored 401(k) plan,
which are generally available to all employees. Mr. Trotman does not receive any
perquisites or other personal benefits that are exclusive to him and not
available to other employees of the Company.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.24



COMPENSATION OF KEITH E. TROTMAN, EXECUTIVE OFFICER
